Title: To Benjamin Franklin from John Jay, 13 December 1784
From: Jay, John
To: Franklin, Benjamin


				
					Dear Sir
					Trenton 13 Decr. 1784
				
				The Marqs. de la Fayette is so obliging as to take Charge of this Letter. He has seen much of our Country since his Arrival, and, having had many Opportunities of knowing our true Situation, will be able to give you full Information on the Subject. I think he is (and has Reason to be) convinced that the Attachment of America to him, has not been abated by the Peace; and that we are now as little disposed to breake Friendship with France, as we were during the War. This is a most favorable Season for her to relax the severe commercial Restrictions which oppose

our Trade to her Islands. Her Liberality would be contrasted to british ill Humour, and unavoidably produce correspondent Impressions.
				The present Congress promises well— There are many respectable Members here— Fœederal Ideas seem to prevail greatly among them, and I may add a strong Disposition to Conciliation and Unanimity. Your Letter on the Subject of Leave to return, is, with a Variety of foreign Papers, referred to a Committee. They have as yet made no Report, & therefore I can give you no satisfactory Intelligence on that Head.
				I lately saw Mrs. Bache in good Health & Spirits, at Philada., and I am persuaded is no less anxious for your Return than you can be. Mrs. Jay & our little Family are at Elizabeth Town, & her last Letters inform me they were all well— Be pleased to make my Compliments to your Grandsons—
				I am, Dear Sir Your obliged & obedt Servt
				
					
						John Jay
					
					His Exy. Doctr. Franklin
				
			